


Exhibit 10(h)

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

(As Amended and Restated Effective January 1, 2008)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

 

 

Establishment

 

 

1.1                        Establishment and Purpose

 

1

1.2                        Applicability

 

1

 

 

 

ARTICLE II

 

 

Participation

 

 

2.1                        Eligibility and Participation

 

1

2.2                        Duration

 

1

 

 

 

ARTICLE III

 

 

Benefit/Payment

 

 

3.1                        Accrued Benefit

 

2

3.2                        Time and Method of Payment

 

3

 

 

 

ARTICLE IV

 

 

Funding

 

 

4.1                        Funding

 

3

 

 

 

ARTICLE V

 

 

Amendment, Administration

 

 

5.1                        Amendment and Termination

 

4

5.2                        Administration

 

4

5.3                        Deduction of Taxes from Amounts Payable

 

4

5.4                        Indemnification

 

4

5.5                        Expenses

 

4

 

 

 

ARTICLE VI

 

 

Miscellaneous

 

 

6.1                        Interests not Transferable

 

4

6.2                        Contract of Employment

 

5

6.3                        Headings

 

5

6.4                        Invalidity

 

5

6.5                        Law Governing

 

5

6.6                        Compliance with Code Section 409A

 

5

 

 

--------------------------------------------------------------------------------


 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective January 1, 1994)

 

ARTICLE I
Establishment

 

        1.1             Establishment and Purpose.  The Empire District Electric
Company (the Company”) hereby adopts The Empire District Electric Company
Supplemental Executive Retirement Plan (the “Plan”), effective January 1, 1994
(the “Effective Date”). The purpose of the Plan is to provide each Participant
in the Plan with the benefits the Participant would have received under The
Empire District Electric Company Employees’ Retirement Plan, as amended,
(“Retirement Plan”) except for the limitations on compensation and benefits
imposed by Sections 401(a)(17) and 415(b) and (e) of the Internal Revenue Code
of 1986, as amended (“Code”) or any successor thereto.  The Company, with the
approval of the Board of Directors of the Company, adopts this Plan and is
referred to hereinafter as “Employer”. The Plan is intended to benefit a select
group of management employees of the Employer.

 

        1.2             Applicability.  The provisions of the Plan shall apply
only to a person who terminates employment with the Employer on or after the
Effective Date and shall not apply to any person not in the active employment of
the Employer on or after the Effective Date.

 

ARTICLE II
Participation

 

        2.1             Eligibility and Participation.  Each officer of the
Company who is a participant in the Retirement Plan, whose accrued benefit under
the Retirement Plan is reduced by the limitation on compensation imposed by
Section 401(a)(17) of the Code or by the limitations on benefits imposed by
Section 415 of the Code or whose anticipated salary for any year, as such term
is defined in the Retirement Plan (without applying the limitation under
Section 401(a)(17) of the Code), exceeds $120,000 shall become a Participant in
the Plan; provided that no person shall be or become a Participant hereunder
prior to January 1, 1994. (Each person who becomes a Participant shall be
referred to hereinafter as a “Participant.”)

 

        2.2             Duration.  Any person who became a Participant shall
continue to be a Participant as long as the participant is entitled to benefits
hereunder.

 

1

--------------------------------------------------------------------------------


 

ARTICLE III
Benefit/Payment

 

        3.1             Accrued Benefit.

 

(a)               If at any time any benefit otherwise payable under the
provisions of the Retirement Plan in respect to a Participant, including any
benefit payable with respect to the Participant’s spouse or other beneficiary
entitled thereto, shall be reduced by reason of the limitations on maximum
benefits under Section 415(b) and/or Section 415(e) of the Code, and/or the
limitation on the amount of compensation of a Participant that may be considered
under Section 401(a)(17) of the Code, the Participant or the participant’s
spouse or other beneficiary shall be entitled to receive a retirement benefit,
subject to the terms and conditions of the Plan, equal to the excess, if any, of
—

 

(1)               the amount of the benefit under the Retirement Plan,
calculated without regard to the limitations imposed by Section 415 and
401(a)(17) of the Code; provided, however, amounts deferred by a Participant
under a Company-sponsored deferred compensation plan shall be treated as
compensation for purposes of this determination, but in no event shall the
compensation of a Participant for years prior to 1994 exceed the
Section 401(a)(17) limit in effect for those years and for 1994 compensation in
excess of $242,280 shall not be considered, such amount shall be increased each
calendar year hereafter in accordance with the cost of living adjustment factors
issued each year by the Secretary of the Treasury, or the Secretary’s delegate,
in the same manner as the adjustment described in Section 415(d) of the Code. In
the event such cost of living adjustment is not available, the Company shall
adopt an appropriate substitute index to measure increases in the cost of living
and the limit on the compensation to be considered shall be adjusted in
accordance with that index.

 

(2)               the amount of the benefit under the Retirement Plan as limited
by Sections 401(a)(17) and 415 of the Code.

 

                  (The benefit determined under this Section 3.1 shall be
referred to hereinafter as the “Accrued Benefit.”)

 

(b)              The Accrued Benefit under the Plan shall be paid only if, and
under the condition that, the benefit under the Retirement Plan described in
Subsection 3.1(a)(2) be and is paid to the Participant, the participant’s
surviving spouse, or other beneficiary; no benefit shall be payable unless the
Participant at the time of  the participant’s termination of employment or death
has been credited with 5 years of vesting service under the Retirement Plan, and
the forfeiture, for any cause, including death, of the benefit under the
Retirement Plan as described in Subsection 3.1(a)(2) above shall cause the
forfeiture of the Accrued Benefit under the Plan.

 

2

--------------------------------------------------------------------------------


 

        3.2             Time and Method of Payment.  Subject to Section 6.6, the
Accrued Benefit shall be paid in accordance with an election as to the time and
form of payment made by the Participant on or before the date on which the
individual first becomes a Participant in the Plan pursuant to procedures
established by the Company consistent with Section 409A of the Code; provided,
however, in the case of an individual who first became a Participant on or
before December 31, 2007, the Accrued Benefit shall be paid in accordance with
an election as to the time and form of payment made on or before December 31,
2007 pursuant to procedures established by the Company consistent with
transition rules established by the Internal Revenue Service under Section 409A
of the Code.  The available options as to the form and time of payment of the
Accrued Benefit shall be the same as the payment options that are available for
the corresponding benefits under the Retirement Plan on the date the election is
made. Notwithstanding the foregoing, in accordance with regulations under
Section 409A of the Code, a Participant may at any time prior to the benefit
commencement date elect to change the form of payment of the Accrued Benefit
from one type of life annuity to another actuarially equivalent type of life
annuity which is an available option at the time of the change and which has the
same scheduled date of the first annuity payment or to change the beneficiary.
Actuarial equivalency shall be determined in accordance with the actuarial
assumptions set forth in the Retirement Plan.

 

ARTICLE IV
Funding

 

        4.1             Funding.  All benefits under this Plan shall be paid
directly from the general funds of the Employer, and no special or separate fund
shall be established and no other segregation of assets shall be made to assure
payment. No Participant, spouse, or beneficiary shall have any right, title or
interest whatever in or to any investments which Employer may make to aid the
Employer in meeting its obligation hereunder.  Nothing contained in this Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship, between the Employer
and any Participant, spouse, or beneficiary of a Participant. To the extent that
any person acquires a right to receive payments from the Employer hereunder,
such rights shall be no greater than the right of an unsecured creditor of the
Employer. Notwithstanding the foregoing, the Company may at its sole discretion
establish a grantor type trust, commonly known as a Rabbi Trust, as a vehicle
for accumulating the assets needed to pay the promised benefit. In the event a
Rabbi Trust is established, such trust shall be funded in accordance with an
actuarial funding method and actuarial assumptions designed, in the reasonable
judgment of an actuary named by the Company, to replicate the funding policy
followed with respect to the Retirement Plan.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V
Amendment, Administration

 

         5.1            Amendment and Termination.  The Company intends the Plan
to be permanent, but reserves the right at any time to modify, amend, or
terminate the Plan, provided that the Company shall not cancel, reduce, or
otherwise adversely affect the amount of benefits of any Participant accrued as
of the date of any such modification, amendment, or termination, without the
consent of the Participant.

 

        5.2             Administration.  The Plan shall be administered by the
Board of Directors of the Company, which shall be authorized to interpret the
Plan, to adopt rules and practices concerning the administration of the Plan, to
resolve questions concerning the eligibility forth amount of the Accrued
Benefit, and to delegate all or any portion of its authority hereunder to a
committee of the Board of Directors or to designated officers or employees of
the Employer.

 

        5.3             Deduction of Taxes from Amounts Payable.  The Employer
may deduct from the amount to be distributed under the Plan such amount as the
Employer, at its sole discretion, deems proper for the payment of income,
employment, death, succession, inheritance, or other taxes with respect to
benefits under the Plan.

 

        5.4             Indemnification.  The Employer shall indemnify and hold
harmless each employee, officer, or director of the Employer to whom is
delegated duties, responsibilities, and authority with respect to the Plan
against all claims, liabilities, fines and penalties, and all expenses
reasonably incurred by or imposed upon the participant (including, but not
limited to, reasonable attorney fees) which arise as a result of  the
participant’s actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Employer.  Notwithstanding the
foregoing, the Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

        5.5               Expenses.  The expenses of administering the Plan
shall be paid by the Employer.

 

ARTICLE VI
Miscellaneous

 

        6.1             Interests not Transferable.  Benefits payable under this
Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encum-brance, charge, garnishment, execution, or
levy of any kind, either voluntary or involuntary, including any such liability
which is for alimony or other payments for the support of a spouse or former
spouse, or for any other relative of a Participant prior to actually being
received by the person entitled to the benefit under the terms

 

4

--------------------------------------------------------------------------------


 

                                of the Plan, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, charge, or otherwise dispose
of any right to benefits payable hereunder shall be void. The Employer shall not
in any manner be liable for, or subject to, the debts, contracts, liabilities,
engagements, or torts of any person entitled to benefits hereunder.  If any
person shall attempt to, or shall alienate, sell, transfer, assign, pledge, or
otherwise encumber  the participant’s benefits under this Plan, or if by reason
of  the participant’s bankruptcy or other event happening at any time, such
benefit would devolve upon any other person or would not be enjoyed by the
person entitled thereto under the Plan, the Board of Directors of the Company,
in its discretion, may terminate the interest in any such benefits of the person
entitled thereof under the Plan and hold or apply them to or for the benefit of
such person entitled thereto under the Plan or  the participant’s spouse,
children, or other dependents, or any of them in such manner as the Board of
Directors of the Company may deem proper.

 

        6.2             Contract of Employment.  Nothing contained herein shall
be construed to constitute a contract of employment between a Participant and
the Employer.

 

        6.3             Headings.  The headings of Articles and Sections are
included solely for convenience of reference, and if there is any conflict
between such headings and the text of this Plan, the text shall control.

 

        6.4             Invalidity.  If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Plan shall be construed and enforced as if
such provisions, to the extent invalid or unenforceable, had not been included.

 

        6.5             Law Governing.  The Plan shall be construed and enforced
according to the laws of Missouri other than its laws respecting choice of law.

 

        6.6             Compliance with Code Section 409A.  Notwithstanding
anything in this Plan to the contrary, (i) if a Participant is a “specified
employee” (within the meaning of Section 409A of the Code and the regulations
thereunder and as determined by the Company in accordance with said
Section 409A) at the time of the Participant’s separation from service (as
defined below), the payment of any benefit under this Plan shall be made no
earlier than the date which is 6 months after the date of the Participant’s
separation from service (or, if earlier than the end of such 6-month period, the
date of the Participant’s death), and (ii) the Participant shall be deemed to
have terminated from employment for purposes of this Plan if and only if the
Participant has experienced a “separation from service” within the meaning of
said Section 409A and the regulations thereunder.  To the extent any payment
under this Plan is subject to the 6-month delay, such payment shall be paid
immediately after the end of such 6-month period (or the date of the
Participant’s death, if earlier).  The provisions of this Plan shall be
interpreted and operated consistently with the requirements of Section 409A of
the Code and the regulations thereunder.

 

 

5

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the Company
has executed this Plan this 25th day of October 2007.

 

 

 

 

 

 

THE EMPIRE DISTRICT ELECTRIC COMPANY

 

 

 

 

 

 

 

 

 

 

By:

/s/ William L. Gipson

 

 

 

 

 

 

 

Title:

President & CEO

 

 

 

 

ATTEST

 

By:

/s/ Janet S. Watson

 

 

 

Title:

Secretary-Treasurer

 

 

 

 

 

6

--------------------------------------------------------------------------------
